De Courcy, J.
This action was brought to recover for damage to an automobile, alleged to have been caused by the negligence of one of the defendant’s drivers. A verdict was ordered for the defendant on the ground that the automobile was not properly registered, and hence was an outlaw upon the highways of Massachusetts. Gondek v. Cudahy Packing Co. 233 Mass. 105, 110, and cases cited.
The statute G. L. c. 90, § 2, provides that application for the registration of motor vehicles may be made “by the owner thereof;” and that the application and the certificate of registration issued thereon shall contain, with other particulars, a statement of “the name, place of residence and address of the applicant.” This automobile was registered for the year 1920 in the name of “The International Brotherhood of Steam Shovel and Dredge Men,” as owner. Martin J. Hanley, the original plaintiff, was operating the machine at the time of the accident, and was the secretary, treasurer and business agent of “Local No. 60,” *250an unincorporated voluntary association. The automobile was bought for his use, and “was owned by the members of the Brotherhood in common.”
If “The International Brotherhood of Steam Shovel and Dredge Men” in whose name the car was registered was a national or international body, of which Local No. 60 was a mere branch, manifestly the registration was not in the name of the “ owner.” If, as probably was the fact, the registration name was intended to designate Local No. 60, the difficulty is that there is no such legal entity. This "local” is merely a voluntary association of some three hundred members, and has no separate existence in law — unlike a corporation which is a legal person quite apart from its stockholders. At the time of the attempted registration the legal title to the automobile was in those who were then members of Local No. 60. Under the most liberal extension of the word, Hanley was not the “owner,” and could not recover for damage to the automobile. See Harlow v. Sinman, 241 Mass. 462. The reverse of this situation appears in the recent case of Maguire v. Reough, 238 Mass. 98, where the widow of a member of a local union sought to recover a death benefit. The defence was successfully set up that all the members of the union, being copartners, must be joined as defendants. And see Pickett v. Walsh, 192 Mass. 572, 589.
The amendment, allowed after the verdict for the defendant had been ordered, whereby all the members of Local No. 60 on the day of the accident were made plaintiffs, is of no avail. The machine was not in fact registered in their names. Even if the registration should be considered as embracing the then members of Local No. 60 (see United Mine Workers of America v. Coronado Coal Co. 259 U. S. 344) there would be an equally conclusive defence. It is in evidence that between January, 1920, when the car was registered, and May 12,1920, the date of the accident, there had been thirty or forty changes in the membership of Local No. 60. Said § 2 of the statute expressly provides: “Upon the transfer of ownership of any motor vehicle or trailer its registration shall expire. . . .” In Rolli v. Converse, 227 Mass. 162, where a motor truck was registered in the name of two partners, and subsequently one of them retired and transferred his interest in the partnership, including the motor truck, to a new partner, it *251-was held that the car, when operated upon a highway without a new registration was a trespasser. The principle applied in that •case would prevent recovery by the new plaintiffs here, even if the car had been registered in the names of those who were members of Local No. 60 on January 1, 1920; because there were changes in the ownership of the car between that time and the day of the accident.
In the opinion of a majority of the court, judgment must be entered for the defendant on the verdict, in accordance with the ieport.

So ordered.